DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covannon et al (US 2006/0290885 A1 of record) in view of Weatherby (US 8,002,404 B2 of record) and further in view of Campbell (US 5175594 A).
Re claim 1, Covannon et al discloses a method of ordering an ophthalmic lens (see at least 0027) comprising; the following obtaining data representative of a desired correction for a wearer's eye (see at least numeral 13); determining, using an electronic device, a lens power to be measured on a lensmeter based on the obtained data and on at least one parameter defining an 
Re claim 1, Covannon et al do not explicitly disclose at least one parameter representing a position, with respect to the wearer’s head, of a frame designed to carry the ophthalmic lens: deriving, from said at least one parameter representing the position of the frame with respect to the wearer’s head, at least one parameter defining an expected position of the lens with respect to the wearer’s eve:
However Weatherby teaches this limitation in at least col. 7, lines 20-29 and lines 60-67.
Therefore it would be obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Covannon et al to include the above cited limitation as taught by Weatherby for the predictable result of optimizing optical correction for a patient based upon how the patient wears the correction or based upon the shape of the patient’s face.
Re claim 1, Covannon et al in view of Weatherby do not explicitly disclose receiving the ophthalmic lens with an indication of the determined lens power: and measuring a refractive power of the received ophthalmic lens using the lensmeter and verifying therefrom that the measured refractive power corresponds to said determined lens power.
However, this limitation merely combines the functionality of a standard device in the art with the claimed invention for example Campbell et al discloses testing a contact lens with a lensmeter for verification of the optical properties of the lens (see claim 1).
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Covannon et al and Weatherby to include the above cited limitation as taught by Campbell for the predictable result providing accurate correction to the vision of the patient before the ophthalmic lens is dispensed.

	Re claim 2, Covannon et al disclose wherein the determined lens power corresponds to the power measured on the lensmeter for a lens adapted to provide the desired correction to the wearer's eye when placed at the expected position with respect to the wearer's eye (see at least 0027)
	Re claim 3, Covannon et al disclose wherein said parameter is representative of a distance between the lens and the wearer's eye (see at least 0027).
	Re claim 4, Covannon et al disclose wherein said parameter is representative of an orientation of the lens with respect to the wearer's eye (see at least 0027).
	Re claim 5, Covannon et al disclose wherein determining the lens power to be measured is also based on a characteristic of the lens (see at least 0029).
	Re claim 6, Covannon et al disclose wherein said characteristic of the lens is representative of a shape of at least part of the lens (see at least 0029).
	Re claim 7, Covannon et al disclose wherein said characteristic of the lens is a refraction index of a material forming the lens (see at least 0027 anticipates various supplies necessary to provide lens).
	Re claim 9, Covannon et al disclose wherein the step of determining of the lens power to be measured comprises reading said lens power to be measured in a look-up table (see at least 0027 data table inherently required to match lenses with optical prescription).
	Re claim 10, Covannon et al disclose wherein said data representative of the desired correction for the wearer's eye comprise refractive power values determined during a subjective refraction test (see at least 0027, Dr. Data inherently includes subjective and objective measurements)                       .

	Re claim 12, Covannon et al disclose comprising a step of designing the ophthalmic lens such that the designed ophthalmic lens provides the determined power as measured on the lensmeter (see at least 0027).
	Re claim 13, Covannon et al disclose comprising a step of selecting an ophthalmic lens having a measured power on a lensmeter close to the determined power (see at least 0027 fabricate).
	Re claim 14, Covannon et al disclose a system for ordering an ophthalmic lens, comprising: an input module for obtaining data representative of a desired correction for a wearer's eye (see at least 0023, 0027, and numeral 13); an electronic device designed to determine lens power to be measured on a lensmeter based on the obtained data and on at least one parameter defining an expected position of the lens with respect to the wearer's eye (see at least 0023 and numeral 19); and a communication module for electronically ordering the ophthalmic lens specifying the determined power (see at least 0027).
	Re claim 14, Covannon et al do not explicitly disclose at least one parameter representing the position, with respect to the wearer’s head, of a frame designed to carry the ophthalmic lens derive, from said at least one parameter representing the position of the frame with respect to the wearer’s head, at least one parameter defining an expected position of the lens with respect to the wearer’s eve
However Weatherby teaches this limitation in at least col. 7, lines 20-29 and lines 60-67.

Re claim 14, Covannon et al in view of Weatherby do not explicitly disclose a lensmeter configured to measure a refractive power of the ophthalmic lens received with an indication of said determined lens power and verifying therefrom that the measured refractive power corresponds to said determined lens power.
However, this limitation merely combines the functionality of a standard device in the art with the claimed invention for example Campbell et al discloses testing a contact lens with a lensmeter for verification of the optical properties of the lens (see claim 1).
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Covannon et al and Weatherby to include the above cited limitation as taught by Campbell for the predictable result providing accurate correction to the vision of the patient before the ophthalmic lens is dispensed.
Re claim 15, Covannon et al disclose a measurement device suitable for measuring said at least one parameter representing the position of the frame with respect to the wearer’s head (col. 7, lines 20-29 and lines 60-67).
	Re claim 16, Covannon et al disclose comprising measuring said at least one parameter representing the position of the frame with respect to the wearer’s head (col. 7, lines 20-29 and lines 60-67).
	

s 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covannon et al (US 2006/0290885 A1 of record) in view of Campbell (US 5175594 A).
Re claim 17, Covannon et al discloses a method of ordering an ophthalmic lens (see at least 0027), comprising: obtaining data representative of a desired correction for a wearer’s eye; determining, using an electronic device, a lens power to be measured on a lensmeter based on the obtained data and on at least one parameter defining an expected position of the lens with respect to the wearer’s eye (see at least numeral 13); ordering the ophthalmic lens using a communication module and specifying the determined lens power (see at least 0027);
	Re claim 17, Covannon et al do not explicitly disclose receiving the ophthalmic lens with an indication of the determined lens power; and measuring a refractive power of the received ophthalmic lens using the lensmeter and verifying therefrom that the measured refractive power corresponds to said determined lens power.
However, this limitation merely combines the functionality of a standard device in the art with the claimed invention for example Campbell et al discloses testing a contact lens with a lensmeter for verification of the optical properties of the lens (see claim 1).
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Covannon et al and Weatherby to include the above cited limitation as taught by Campbell for the predictable result providing accurate correction to the vision of the patient before the ophthalmic lens is dispensed.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Covannon et al (US 2006/0290885 A1 of record) in view of Weatherby (US 8,002,404 B2 of record) in view of  Campbell (US 5175594 A) and further in view of Isenberg (US 5715032 A of record of record).

	However Isenberg teaches this limitation in at least col. 9, lines 14-24.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Covannon et al in view of Weatherby and Campbell to include ray tracing techniques as taught by Isenberg to be well known in optical design for the predictable result of designing lenses capable of optimizing the patient’s corrected vision. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711.  The examiner can normally be reached on 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R GREECE/Primary Examiner, Art Unit 2872